Citation Nr: 1715917	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from June 1949 to February 1953.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has asbestosis that is related to asbestos exposure in service.  

In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M21-1MR).  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the extent and duration of exposure is not a factor; exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).  

In this case, the Veteran's military occupational specialty (MOS) was as a pipe fitter in the Navy.  The Veteran's service personnel records show that after entrance into the service in June 1949, he was transferred to the USS Timbalier in October 1949.  Service personnel records show that, from this point until his discharge in February 1953, the Veteran served on the USS Timbalier and the USS Salerno Bay.  As such, in-service exposure to asbestos has been conceded.

The record includes private medical records showing that the Veteran has a current diagnosis of asbestosis.  As such, the Veteran has a current disability related to asbestos exposure.

The Veteran was provided with a VA examination in March 2013, in order to obtain as opinion as to whether the Veteran's asbestosis was related to his in-service asbestos exposure.  The examiner noted that Veteran had reported that, following service, he worked for seven and a half years as a pipe fitter/plumber in the New York City sewage disposal system.  The examiner opined that, based on the finding that the Veteran was a pipe fitter in New York for seven and a half years after his three plus years in the Navy, the more extensive exposure to asbestos while in New York would more likely be the etiology of his current diagnosis of asbestosis, especially given that he was not onboard ship for his whole tour of duty.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The VA examiner appeared to base his opinion solely on the length of time of the Veteran's exposure in service as compared to his supposed exposure following service.  However, the Board finds that the Veteran's history of post-service exposure to asbestos is unclear.  The Veteran reported at following service he worked as a pipe fitter/plumber in the New York City sewage disposal system.  It is unclear whether his duties were primarily as a plumber, which may not have included exposure to asbestos.  Without a clear understanding of his post-service exposure, the Board finds the examiner's opinion to be inadequate.  

On remand, the Veteran should be asked to provide a history of his duties and exposure to asbestos following service.  Then, an opinion should be obtained from an appropriate specialist to determine whether it is as likely as not that the Veteran's asbestosis is related to his in-service asbestos exposure.  The examiner must address the acknowledgement in the M21-1MR that high exposure to asbestos and the high prevalence of disease have been noted in shipyard workers and that U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide a thorough history of his duties and exposure to asbestos while employed as a pipe fitter/plumber in the New York City sewage disposal system for seven and a half years following service.  Specifically, the Veteran should be asked how many years he was a pipe fitter and how many years he was a plumber, and how much of his duties in those years involved working with steam pipes for heating units and boilers or any type of asbestos covered pipes.  Provide the Veteran with a reasonable time in which to respond and inform him that if he does not respond in the stated time, VA will proceed with his claim.

2.  After the above development has been completed, obtain an opinion from an appropriate specialist (and not the examiner who provided the March 2013 examination) to determine the etiology of the Veteran's asbestosis.

The claims file and this remand must be reviewed by the examiner.  Consideration of such should be reflected in the opinion or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's asbestosis was caused by or is etiologically related to the Veteran's in-service exposure to asbestos (such exposure has been confirmed by service personnel records).

In so opining, the examiner must address the Veteran's three plus years as a pipefitter in the service and his post-service employment as a pipe fitter/plumber for the New York City sewage disposal system.  The examiner must also consider provisions in the M21-1MR reflecting that high exposure to asbestos and the high prevalence of disease have been noted in shipyard workers and that U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




